UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6765


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OMAR MARTINEZ, a/k/a Carlos Abram Valdez-Salazar,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:12-cr-00094-RGD-DEM-1)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Omar Martinez, Appellant Pro Se. V. Kathleen Dougherty, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Omar Martinez seeks to appeal the district court’s order

granting his motion to reconsider in part and denying relief on

his 28 U.S.C. § 2255 (2012) motion.             The order is not appealable

unless    a    circuit   justice   or   judge    issues   a   certificate   of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”              28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.              Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.              Slack,
529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Martinez has not made the requisite showing.           Accordingly, we deny

leave    to    proceed   in   forma   pauperis,    deny   a   certificate   of

appealability, and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately



                                        2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3